         Case 1:20-cv-10617-WGY Document 11 Filed 03/27/20 Page 1 of 4
                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS


____________________________________
                                       )
Maria Alejandra Celimen Savino, et al.,)
                                       )
Petitioners-Plaintiffs,                )
                                       )                      Case No. 1:20-cv-10617 WGY
        v.                             )
                                       )
Thomas Hodgson, Bristol County Sheriff )
in his Official Capacity, et al.,      )
                                       )
Respondents-Defendants.                )
____________________________________ )


          NOTICE AND MOTION FOR TEMPORARY RESTRAINING ORDER


       Please take notice that, as soon as they may be heard, Plaintiff-Petitioners hereby move,

pursuant to Fed. R. Civ. P. 65, for a temporary restraining order and humanitarian release for

themselves and all those similarly situated – specifically, all current and future civil immigration

detainees held by Respondents-Defendants at the Bristol County House of Corrections and C.

Carlos Carreiro Immigration Detention Center in North Dartmouth, Massachusetts. The

following relief is requested:

   1. Release of plaintiffs and all similarly situated detainees in Bristol County Immigration

       Detention Facilities on their own recognizance with appropriate precautionary public

       health measures, or, in the alternative, release plaintiffs and all similar situated detainees

       in Bristol County Immigration Detention Facilities into community-based alternatives to

       detention, such as conditional release, supervision or electronic monitoring, with

       appropriate precautionary public health measures;

   2. [In the alternative,] implementation of public health guidance and protocols designed to

       prevent the transmission of COVID-19;
          Case 1:20-cv-10617-WGY Document 11 Filed 03/27/20 Page 2 of 4



    3. Ceasing placing new detainees in Bristol County Immigration Detention Facilities until

         all public health protocols designed to prevent the transmission of COVID-19 have been

         implemented; and

    4. Effectuating the release of Plaintiffs and all similarly situated detainees at Bristol County

         Immigration Detention Facilities upon the posting of the appropriate bond, if bond was

         previously set by ICE or an Immigration Judge.

         This motion is supported by an accompanying Memorandum of Law, Petition for Writ of

Habeas Corpus and Complaint for Injunctive and Declaratory Relief, and by declarations of the

named Plaintiffs, other similarly situated detainees, relatives of detainees, attorneys working on

their behalf, and leading medical and public health experts.

         Notice – As further detailed in the Declaration of Oren Sellstrom in Support of

Temporary Restraining Order, filed concurrently herewith, on March 27, 2020 at approximately

9:00 a.m., counsel for Plaintiffs sent an e-mail to Attorney Robert Novack, Assistant U.S.

Attorney Eve Piemonte, Assistant U.S. Attorney Michael Sady, and Assistant U.S. Attorney

Rayford Farquhar to advise of the emergency reasons requiring them to seek a temporary

restraining order and attaching copies of the Complaint. At approximately 7:30 p.m. on March

27, 2020, counsel for Plaintiffs emailed the above-referenced counsel advising them that

Plaintiffs were preparing to file the temporary restraining order and attaching all documents to be

filed.

Dated: March 27, 2020
                                                                           Respectfully Submitted,

                                                                                /s/ Oren Sellstrom
                                                                      Oren Nimni (BBO #691821)
                                                                   Oren Sellstrom (BBO #569045)
                                                                  Lauren Sampson (BBO #704319)
                                                                          Ivan Espinoza-Madrigal†
              Case 1:20-cv-10617-WGY Document 11 Filed 03/27/20 Page 3 of 4



                                                                         Lawyers for Civil Rights
                                                                 61 Batterymarch Street, 5th Floor
                                                                              Boston, MA 02110
                                                                                  (617) 988-0606
                                                             osellstrom@lawyersforcivilrights.org


                                                                  Grace Choi, Law Student Intern*
                                                               Kayla Crowell, Law Student Intern*
                                                             Laura Kokotailo, Law Student Intern*
                                                               Aseem Mehta, Law Student Intern*
                                                              Alden Pinkham, Law Student Intern*
                                                                      B. Rey, Law Student Intern*
                                                                  Megan Yan, Law Student Intern*
                                                                                   Reena Parikh†
                                                                 Michael Wishnie (BBO# 568654)
                                                      Jerome N. Frank Legal Services Organization
                                                                                P.O. Box 209090
                                                                           New Haven, CT 06520
                                                                           Phone: (203) 432-4800
                                                                   michael.wishnie@ylsclinics.org




†   Motion for admission pro hace vice forthcoming.
         Case 1:20-cv-10617-WGY Document 11 Filed 03/27/20 Page 4 of 4



                                CERTIFICATE OF SERVICE

I hereby certify that on March 27, 2020, the above-captioned document was filed through the
ECF system and will be sent electronically to the registered participants as identified on the
Notice of Electronic Filing (NEF), and paper copies will be sent to those indicated as non-
registered participants.

 /s/     Oren Sellstrom
